On September 14, 2001, this court reinstated respondent and directed him to pay board costs in the amount of $644.99 by December 13, 2001. On March 12, 2002, this court directed respondent to show cause why he should not be found in contempt for failure to comply with the court’s order. On March *149227, 2002, respondent filed a response. Upon consideration thereof,
IT IS ORDERED by this court that respondent, S. Richard Arnold, pay board costs in the amount of $644.99, including any and all accrued interest, on or before November 1, 2002.